      Case 1:19-cv-05727-JPO-RWL Document 225 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  4/7/2021
EDWARD BANKS,                                                  :
                                                               :   19-CV-5727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff has moved to compel non-party Jennifer Cancel to comply with a Rule 45

subpoena served on Ms. Cancel on December 14, 2020. According to Plaintiff’s counsel,

Ms. Cancel has not returned counsel’s calls. Accordingly:

        1. Ms. Cancel shall provide to Plaintiff’s counsel any and all documents

responsive to Plaintiff’s subpoena no later than the day before her deposition.

        2. Ms. Cancel shall cooperate with Plaintiff’s counsel, and Defendants’ counsel,

to schedule Ms. Cancel’s deposition.

        3. The deposition shall be conducted remotely and shall take place no later than

April 30, 2021.

        4. If Ms. Cancel has a good faith basis to contest the subpoena, she shall file an

explanatory letter no later than April 19, 2021.

        5. Plaintiff shall serve a copy of this Order on Ms. Cancel no later than April 12,

2021, and file proof of service of same no later than April 14, 2021.

        Failure to follow court orders, including this one, may result in sanctions.




                                                        1
     Case 1:19-cv-05727-JPO-RWL Document 225 Filed 04/07/21 Page 2 of 2




                                          SO ORDERED.




                                          _______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: April 7, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
